Case 8:20-cr-00120-WFJ-JSS Document 20 Filed 09/16/20 Page 1 of 1 PagelD 61

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

5 Pi G16
UNITED STATES a0 SEP 19 Pil
‘ Case No. 8:20-cr-120-T-02JSS
DANIEL TONDRE
/

 

THIRD PARTY CUSTODIAN ORDER

Upon finding that release by bond set by the Court will not by itself reasonably assure the
appearance of the Defendant, it is hereby ORDERED that the Defendant shall be released

on the condition below:
The above named Defendant is placed in the custody of:

NAME: Viktoriia Tondre
ADDRESS: 2511 North Grady Avenue #70, Tampa, FL 33607
TELEPHONE NUMBER:

who aprees (a) to supervise the Defendant in accordance with conditions set by this Court;
(b) to use every effort to assure the appearance of the Defendant at all scheduled hearings
before this Court; and (c) to notify this Court immediately in the event the Defendant
violates ayy cpndition of his/her release or cannot be located.

OA a

Sign “of Custodian
f Acknowledgement by Defendant

I, Daniel Tondre, understand the methods and conditions of my release and the penalties

and forfeitures applicable in the event I violate any condition or fail to appear as required.

I agree to comply fully with each of the obligations imposed upon my release and to notify

the Court promptly in the event I change the address indicated below:

Signature of Defendant Address: 2511 North Grady Avenue #70
Tampa, FL 33607

 

RELEASE ERED:

Sean P. Flynn
UNITED STATES MAGISTRATE JUDGE

Dated: September 16, 2020
